Citation Nr: 0911892	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
April 1969.  He also had service in the Kentucky National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran does not have asthma that is attributable to 
his active military service.

2.  The Veteran does not have hearing loss that is 
attributable to his active military service.

3.  The Veteran does not have tinnitus that is attributable 
to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have asthma that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims has been 
accomplished.  Through an April 2006 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claims.  By the April 2006 letter, the RO 
provided the Veteran with the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the April 2006 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues decided herein.  The Veteran's service treatment 
records (STRs), personnel records, and National Guard records 
have been obtained and associated with the claims file.  The 
Veteran identified the Marion VA Medical Center (VAMC), 
Lourdes Hospital, Western Baptist Hospital, Total Life Care, 
Cardiology Associates, Respiratory Disease Clinic, Hawkins-
McCracken, Stone-Lang Hearing Rehabilitation, and a Dr. M. as 
treatment providers.  Available records from those healthcare 
providers were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Although a VA examination was not provided in connection with 
these claims, one is not necessary to decide the claims.  
Because the evidence of record contains sufficient competent 
medical evidence to decide the claims of service connection 
for asthma, hearing loss and tinnitus, because the 
information and evidence of record does not establish that 
the Veteran suffered an event, injury, or disease in service 
related to asthma, hearing loss, or tinnitus, and because the 
evidence does not indicate that the Veteran's asthma, hearing 
loss, or tinnitus may be associated with the Veteran's 
military service, the Board finds that a medical examination 
is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

II.  Analysis

In a January 2007 statement, the Veteran contends that his 
claimed disabilities are related to his active military 
service in the United States Marine Corps or his duties with 
the Kentucky National Guard.  Specifically, the Veteran 
attributes his asthma to his physical preparation for 
airborne training, his hearing loss and tinnitus to combat 
noise in Vietnam, and his back disability to an October 1996 
injury sustained during airborne training.  Thus, the Veteran 
contends that service connection is warranted for his claimed 
disabilities.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A.  Asthma

A review of the Veteran's post-service medical records 
reveals that the Veteran has a current diagnosis of asthma.  
Treatment records from Lourdes Hospital dated in June 1998 
include a diagnosis of asthmatic bronchitis; letters from Dr. 
M. dated in June 1998 and October 1998 refer to asthmatic 
bronchitis; treatment records from Respiratory Disease Clinic 
dated in October 1998 show exercise-induced asthma; 
employment medical records dated in October 1998 refer to 
asthma; and treatment records from Total Life Care dated in 
January 2006 show asthma.  Thus, the Board finds that the 
Veteran has a current disability.

A review of the Veteran's STRs and National Guard records 
reveals that there has been no in-service diagnosis of or 
treatment for asthma.  The Veteran's March 1966 entrance 
examination report indicates that he reported no asthma or 
shortness of breath.  In addition, the Veteran's April 1969 
separation examination report indicates that the Veteran had 
normal lungs and chest.  Finally, the Veteran's February 1995 
National Guard entrance examination report indicates that the 
Veteran reported that he was in good health and did not have 
asthma, and he was found to have normal lungs and chest.  In 
the February 2006 claim, the Veteran indicates that his 
asthma had its onset in June 1998 and at a February 2008 
hearing, he stated that he first experienced symptoms of his 
asthma while he was preparing for airborne school.  Hearing 
Transcript at 11-14.  However, the Veteran states that his 
first asthma attack occurred between, not during, National 
Guard weekend drills.  Hearing Transcript at 14.  Thus, the 
Board finds that the Veteran's asthma neither occurred in nor 
was caused by his military service.  Without competent 
evidence of an in-service injury or disease that is linked to 
the Veteran's current disability, service connection may not 
be awarded.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Alternately, the Veteran and his representative contend that 
the Veteran's asthma is linked to his service in Vietnam 
where he may have been exposed to Agent Orange.  Hearing 
Transcript at 10-11.  Although VA does recognize a 
presumption of service connection for certain diseases 
associated with exposure to certain herbicide agents for 
Veterans who served in the Republic of Vietnam, asthma is not 
listed among the diseases associated with Agent Orange.  See 
38 U.S.C.A. § 1116 (West 2002 & Supp 2008); 38 C.F.R. § 3.309 
(2008).  Thus, the Veteran is not eligible for a presumption 
of service connection for asthma.  No competent medical 
authority has linked his asthma to any in-service exposure to 
Agent Orange.  The preponderance of the evidence is therefore 
against this claim.

B.  Hearing Loss and Tinnitus

A review of the Veteran's post-service medical records 
reveals that the Veteran has a current diagnosis of hearing 
loss.  Employment audiological testing dated between 
July 1975 and March 2003 indicates that the Veteran has 
hearing loss; letters from Hawkins-McCracken dated in July 
1983 and May 1991 show sensorineural hearing loss; 
audiological testing from Stone-Lang Hearing Rehabilitation 
dated in June 2000 indicates that the Veteran has hearing 
loss; and treatment records from the Marion VAMC dated in 
December 2006 and January 2007 include diagnoses of 
sensorineural hearing loss and show that the Veteran was 
prescribed hearing aids for both ears.  Thus, the Board finds 
that the Veteran has a current disability.  

Regarding tinnitus, the Veteran indicates in the February 
2006 claim that he has not sought treatment for his tinnitus; 
however, employment audiological testing records dated 
between March 1991 and March 2003 indicate that the Veteran 
has noise in his ears.  Thus, it is likely that the Veteran 
experiences tinnitus.

A review of the Veteran's STRs and National Guard records 
reveals that there has been no in-service diagnosis of or 
treatment for hearing loss or tinnitus.  The Veteran's March 
1966 entrance examination report indicates that he was found 
to have normal hearing based on an audiogram.  The Veteran's 
April 1969 separation examination report indicates that the 
Veteran had normal hearing based on a whispered-voice test.  
However, the Veteran's February 1995 National Guard entrance 
examination report indicates that he was found to have 
hearing loss in both ears.  As noted above, in the February 
2006 claim, the Veteran indicates that he has not sought 
treatment for tinnitus.  He also indicates that he did not 
receive treatment for hearing loss while in the Marine Corps.  
The earliest date of medical evidence of hearing loss is the 
July 1975 employment audiological examination and, at a 
February 2008 hearing, the Veteran stated that he first 
noticed his hearing loss about the same time.  Hearing 
Transcript at 5.  

The Board notes that the Veteran experienced significant 
noise exposure in his post-service occupation.  A February 
1995 notice included as part of the Veteran's employment 
audiological tests indicates that the Veteran's work 
environment includes continuous hazardous noise.  
Nonetheless, without competent evidence of an in-service 
injury or disease that is linked to the Veteran's hearing 
loss and tinnitus, service connection may not be awarded.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested to a 
compensable degree within one year of the Veteran's 
separation from military service.  As noted above, the 
earliest date of evidence of hearing loss is the July 1975 
employment examination-more than six years after active 
military service.  In addition, the Veteran has not contended 
that he experienced acoustic trauma or noise exposure as part 
of his National Guard duties.  Thus, service connection is 
not warranted for hearing loss on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

C.  Conclusion

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claims of service connection for asthma, hearing 
loss, and tinnitus.  While the Board does not doubt the 
sincerity of his belief that his claimed disabilities are 
related to his active military service; as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the diagnosis or etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the foregoing reasons, the Board finds that the claims of 
service connection for asthma, hearing loss, and tinnitus 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for asthma is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the claim of service connection for a back 
disability, the Board finds that further development is 
necessary.

In a January 2007 statement and at a February 2008 hearing, 
the Veteran contends that he injured his coccyx in October 
1996 during airborne training at Ft. Benning, Georgia.  
However, the Kentucky National Guard records obtained by the 
RO do not include a diagnosis of or treatment for a back 
injury.  In addition, the Kentucky National Guard records do 
not list the Veteran's dates of active duty for training or 
inactive duty training.  At the February 2008 hearing, the 
Veteran submitted additional evidence consisting of a 
treatment record from the Martin Army Community Hospital 
dated October 18, 1996 for trauma to his tailbone.  In 
addition, the Veteran submitted a printout from the Army 
Training Requirements and Resources System Internet website 
indicating that the Veteran had registered for airborne 
training at Ft. Benning scheduled to take place between 
October 6 and October 27, 2006.  However, the evidence of 
record is insufficient to make a final determination on the 
Veteran's claim of service connection for a back disability 
due to such an injury.  On remand, the agency of original 
jurisdiction (AOJ) should request additional information from 
the Kentucky National Guard and from Ft. Benning in order to 
determine the circumstances surrounding the Veteran's claimed 
injury.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of his 
back disability.  Ask the Veteran to 
submit the records if he has them in his 
possession.

2.  Request treatment records from any 
medical facility identified by the 
Veteran.  Obtain releases from the 
Veteran as necessary.

3.  Request records from the Kentucky 
National Guard specific to the Veteran, 
to include:  a list of the dates the 
Veteran reported to active duty for 
training or inactive duty training; any 
accident, injury, or incident reports; 
any line of duty determinations or 
investigations; and all sick call entries 
and medical referrals.

4.  Request records from Ft. Benning 
specific to the Veteran, to include:  any 
accident, injury, or incident reports; 
any line of duty determinations or 
investigations; and all sick call entries 
and medical referrals.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a back disability, 
including as due to injury.  If any 
additional development, such as the 
scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate the claim, especially in light 
of any newly received evidence, that 
development should be accomplished.  If 
the benefit sought is not granted, 
furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


